Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of March 15, 2019, is by and
between Restoration Robotics, Inc., a Delaware corporation (“Restoration
Robotics”) and each of the Persons set forth on Schedule I (each a
“Shareholder”).

WHEREAS, as of the date hereof, the Shareholder is the holder of the number of
ordinary shares, nominal value of NIS 0.001 per share (the “Company Ordinary
Shares”), and/or Series A Preferred Shares, nominal value of NIS 0.001 per
share, Series B Preferred Shares, nominal value of NIS 0.001 per share, Series C
Preferred Shares, nominal value of NIS 0.001 per share and Series D Preferred
Shares, nominal value of NIS 0.001 per share (collectively, “Company Preferred
Shares”), of Venus Concept Ltd., a private company incorporated under the laws
of Israel (the “Company”), and/or options to purchase Company Ordinary Shares
(“Company Options”), and/or warrants to purchase Company Ordinary Shares and/or
Company Preferred Shares (“Company Warrants”), in each case, as set forth
opposite the Shareholder’s name on Schedule I (all such Company Ordinary Shares
and Company Preferred Shares set forth on Schedule I, together with any Company
Ordinary Shares or Company Preferred Shares or securities convertible into,
exercisable or exchangeable for or that represent the right to receive Company
Ordinary Shares or Company Preferred Shares that are granted, issued to or
otherwise acquired or owned by the Shareholder, in each case, solely after the
date of this Agreement but prior to the Expiration Time (as defined herein)
being referred to herein as the “Subject Shares”);

WHEREAS, the Company, Radiant Merger Sub, Inc., a private company incorporated
under the laws of Israel and a wholly-owned subsidiary of Restoration Robotics
(“Merger Sub”), and Restoration Robotics propose to enter into an Agreement and
Plan of Merger and Reorganization, dated as of the date hereof (as the same may
be amended from time to time in accordance with its terms, the “Merger
Agreement”), which provides, among other things, for the merger of Merger Sub
with and into the Company, with the Company continuing as the surviving
corporation (the “Merger”), upon the terms and subject to the conditions set
forth in the Merger Agreement (capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Restoration Robotics has required that the Shareholder, and as an inducement and
in consideration therefor, the Shareholder (in the Shareholder’s capacity solely
as a holder of Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

VOTING AGREEMENT

1.1 Voting of Subject Shares. The Shareholder agrees that, from the date hereof
until the Expiration Time, (A) at every meeting of the holders of share capital
of the Company, including, to the extent necessary, every meeting of the holders
of any class or series of the share capital of the Company (including a subset
thereof such as for purposes of granting a consent required to be obtained from
the Preferred Majority or the Preferred Supermajority (as defined in the
Company’s Articles of Association)) (the “Company Shareholders”), however
called, and at every adjournment or postponement thereof (or pursuant to a
written consent if the Company Shareholders are requested to act by written
consent in lieu of a meeting), the Shareholder shall, or shall cause the holder
of record on any applicable record date to, be present (in person or by proxy)
and to vote (or cause to be voted) the Shareholder’s Subject Shares (including,
for the avoidance of doubt, with respect to any and all class of share capital
issued to the Shareholder as a result of exercise of any Company Warrants of
Company Options) in favor of (i) the Merger Agreement, the Merger and the other
Contemplated Transactions, and (ii) any other proposal included in the
information statement, shareholders’ meeting agenda or any written consent
provided to the Company Shareholders in connection with, or related to, the
consummation of the Merger for which the Board of Directors of the Company has
recommended that the Company Shareholders vote in favor; and (b) against any (i)
action or agreement (including, without limitation, any amendment of any
agreement) that would result in a breach of any covenant, agreement or other
obligation of the Company in the Merger Agreement, and (ii) agreement
(including, without limitation, any amendment of any agreement), amendment of
the articles of association of the Company (or any Subsidiary of the Company) or
other action that is intended or could reasonably be expected to (x) result in
any of the conditions set forth in Sections 6, 7 and 8 of the Merger Agreement
not being fulfilled or satisfied on a timely basis and in any event on or prior
to the Effective Time or (y) prevent, impede, interfere with, delay or postpone
the timely consummation of the Merger or the other transactions contemplated by
the Merger Agreement.

1.2 No Inconsistent Arrangements. Except as expressly provided or required by
this Agreement or under the Merger Agreement, from the date hereof until the
Expiration Time (as defined below), the Shareholder agrees not to, directly or
indirectly, (a) sell, transfer, assign, pledge, hypothecate, tender, encumber or
otherwise dispose of in any manner any Subject Shares, or consent or agree to do
any of the foregoing (collectively, “Transfer”), (b) limit its right to vote in
any manner any of the Subject Shares, including, without limitation, by the
grant of any proxy, power of attorney or other authorization in or with respect
to the Subject Shares, other than the grant of a proxy to the Chairman of the
Board or any other director of the Company to vote the Subject Shares or provide
written consents in respect thereof in accordance with Section 1.1 above which
proxy the Shareholder hereby confirms is in the form prescribed by the Company
has certified as valid, or (c) deposit or permit the deposit of the Subject
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to the Subject Shares or consent or agree to do any of the foregoing.
Notwithstanding any of the foregoing, (x) the Shareholder may make Transfers of
the Subject Shares (i) by will, operation of law, or for estate planning or
charitable purposes, (ii) to stockholders, corporations, partnerships or other
business entities that are direct or indirect Affiliates, current or former
partners (general or limited), members or managers of the Shareholder, as
applicable, or to the estates of any such stockholders, Affiliates, general or
limited partners, members or managers, or to another corporation, partnership,
limited liability company or other investment or business entity that controls,
is controlled by or is under direct or indirect common control with the
Shareholder or (iii) if the Shareholder is a trust, to any beneficiary of the
Shareholder or the estate of any such beneficiary; provided that in each such
case, the Subject Shares shall continue to be bound by this Agreement

 

- 2 -



--------------------------------------------------------------------------------

and provided that each transferee agrees in writing to be bound by the terms and
conditions of this Agreement and either the Shareholder or the transferee
provides Restoration Robotics with a copy of such agreement promptly upon
consummation of any such Transfer, (y) with respect to the Shareholder’s Company
Options or Company Warrants which expire on or prior to the termination of this
Agreement, the Shareholder may make Transfers of the Subject Shares (i) to the
Company as payment for the exercise price of the Shareholder’s Company Options
or Company Warrants and (ii) as payment for taxes applicable to the exercise of
the Shareholder’s Company Options or Company Warrants and (z) the Shareholder
may take all actions reasonably necessary to consummate the transactions
contemplated by the Merger Agreement.

1.3 Documentation and Information. The Shareholder shall permit and hereby
authorizes Restoration Robotics and the Company to publish and disclose in all
documents and schedules filed with the SEC, or other disclosure document that
the Company or Restoration Robotics reasonably determines to be required by law
in connection with the Merger Agreement, the Shareholder’s identity and
ownership of the Subject Shares and the nature of the Shareholder’s commitments
and obligations under this Agreement and to file this Agreement as an exhibit to
any filing made by Restoration Robotics or the Company relating to the Merger
Agreement as required by applicable law or the terms of the Merger Agreement,
including with the SEC or other regulatory authorities; provided that
Restoration Robotics or the Company, as the case may be, shall afford the
Shareholder a reasonable opportunity to review and comment on such disclosure,
and shall consider in good faith any such comments, prior to making any such
disclosure. The Company is an intended third-party beneficiary of this Section
1.3.

1.4 Waivers. The Shareholder hereby agrees that it will not bring, commence,
institute, maintain, prosecute, participate in or voluntarily aid any action,
claim, suit or cause of action, in law or in equity, in any court or before any
Governmental Authority, which (i) challenges the validity of or seeks to enjoin
the operation of any provision of this Agreement, (ii) alleges that the
execution and delivery of this Agreement by the Shareholder, or the approval of
the Merger Agreement by the Company Board of Directors, breaches a fiduciary
duty of the Company Board of Directors or any member thereof; provided that the
Shareholder may defend against, contest or settle any action, claim, suit or
cause of action brought against the Shareholder that relates solely to the
Shareholder’s capacity as a director, officer or security holder of the Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

The Shareholder represents and warrants to Restoration Robotics as of the date
hereof that:

 

- 3 -



--------------------------------------------------------------------------------

2.1 Authorization; Binding Agreement. The Shareholder, if not a natural person,
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The Shareholder has full legal capacity and
power, right and authority to execute and deliver this Agreement and to perform
the Shareholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Shareholder, and constitutes a valid and binding obligation of
the Shareholder enforceable against the Shareholder in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
or other similar laws relating to creditors’ rights and general principles of
equity.

2.2 Ownership of Subject Shares; Total Shares. The Shareholder is the record or
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the
Shareholder’s Subject Shares and has good and marketable title to the Subject
Shares free and clear of any pledge, lien, encumbrance, security interest or
other claim (including any restriction on the right to vote or otherwise
transfer the Subject Shares), except as (a) provided hereunder and in the Merger
Agreement, (b) pursuant to any applicable restrictions on transfer under the
Securities Act, (c) the Subject Shares may be subject to any risk of forfeiture
with respect to any Company Ordinary Shares granted to the Shareholder under an
agreement with or employee benefit plan of the Company, (d) with respect to
Company Options, provided pursuant to the terms of the Company Option and any
stock option plan under which such Company Option was granted and (e) with
respect to Company Warrants, provided pursuant to the terms of the warrant
agreement under which such Company Warrant was granted. The Subject Shares
listed on Schedule I constitute all of the share capital of the Company owned by
the Shareholder or which the Shareholder has the right to acquire as of the date
hereof. Except pursuant to this Agreement or pursuant to or contemplated by the
Merger Agreement, no Person has any contractual or other right or obligation to
purchase or otherwise acquire any of the Shareholder’s Subject Shares.

2.3 Voting Power. The Shareholder has full power or corporate power, as
applicable, with respect to the Shareholder’s Subject Shares, and full power or
corporate power, as applicable, of disposition, full power or corporate power,
as applicable, to issue instructions with respect to the matters set forth
herein and full power or corporate power, as applicable, to agree to all of the
matters set forth in this Agreement, in each case with respect to all of the
Shareholder’s Subject Shares. None of the Shareholder’s Subject Shares are
subject to any proxy, voting trust or other agreement or arrangement with
respect to the voting of the Subject Shares, except as provided hereunder.

2.4 Reliance. The Shareholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of the Shareholder’s own choosing. The
Shareholder understands and acknowledges that Restoration Robotics is entering
into the Merger Agreement in reliance upon the Shareholder’s execution, delivery
and performance of this Agreement.

2.5 Absence of Litigation. With respect to the Shareholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of the Shareholder, threatened against, the Shareholder or
any of the Shareholder’s properties or assets (including the Subject Shares)
that would be expected to prevent, delay or impair the ability of the
Shareholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF RESTORATION ROBOTICS

Restoration Robotics represents and warrants to the Shareholder that:

3.1 Organization; Authorization. Restoration Robotics is a corporation duly
incorporated under the laws of the State of Delaware. The consummation of the
transactions contemplated hereby are within Restoration Robotics’ corporate
powers and have been duly authorized by all necessary corporate actions on the
part of Restoration Robotics. Restoration Robotics has full power and authority
to execute, deliver and perform this Agreement.

3.2 Binding Agreement. This Agreement has been duly authorized, executed and
delivered by Restoration Robotics and constitutes a valid and binding obligation
of Restoration Robotics enforceable against Restoration Robotics in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to creditors’ rights and general
principles of equity.

ARTICLE IV

MISCELLANEOUS

4.1 Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including electronic mail transmission) and shall
be given, (a) if to Restoration Robotics, in accordance with the provisions of
the Merger Agreement and (b) if to the Shareholder, to the Shareholder’s address
set forth on a signature page hereto, or to such other address as the
Shareholder may hereafter specify in writing to Restoration Robotics for such
purpose.

4.2 Termination. This Agreement shall terminate automatically and become void
and of no further force or effect, without any notice or other action by any
party, upon the earliest to occur of (a) the Effective Time, (b) such date and
time as the Merger Agreement shall be terminated pursuant to Section 9 thereof
or otherwise, or (c) upon mutual written agreement of the parties to terminate
this Agreement (each of the foregoing, an “Expiration Time”). Upon termination
of this Agreement, neither party shall have any further obligations or
liabilities under this Agreement; provided, however, that (i) nothing set forth
in this Section 4.2 shall relieve either party from liability for any breach of
this Agreement prior to termination hereof and (ii) the provisions of this
Article IV shall survive any termination of this Agreement.

4.3 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

- 5 -



--------------------------------------------------------------------------------

4.4 Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as set forth in Section 1.3,
no provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties hereto and their respective successors and assigns. Neither party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the prior written consent of the other party hereto.

4.5 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws, except that (i) the internal affairs of the Company and (ii)
all other provisions of, or transactions contemplated by, this Agreement that
are expressly or otherwise required to be governed by the ICL; shall be
construed, performed, governed and enforced in accordance with the laws of the
State of Israel, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Israel or of any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Israel. Restoration Robotics and the Shareholder hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the Delaware
Court of Chancery, or if such court does not have proper jurisdiction, then the
Federal court of the U.S. located in the State of Delaware, and appellate courts
therefrom, (collectively, the “Delaware Courts”) for any litigation arising out
of or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any litigation relating thereto except in such courts),
waives any objection to the laying of venue of any such litigation in the
Delaware Courts and agrees not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in any inconvenient forum, save that
Restoration Robotics shall be entitled to seek specific performance in competent
Israeli courts pursuant to Section 4.9. Each of the parties hereto agrees that
service of process may be made on such party by prepaid certified mail with a
proof of mailing receipt validated by the United States Postal Service
constituting evidence of valid service. Service made pursuant to the foregoing
shall have the same legal force and effect as if served upon such party
personally within the State of Delaware. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

4.6 Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement. Any
signature page hereto delivered by facsimile machine or by e-mail (including in
portable document format (pdf), as a joint photographic experts group (jpg)
file, electronic signature, or otherwise) shall be binding to the same extent as
an original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto and may be used in lieu of the original
signatures for all purposes. Each party that delivers such a signature page
agrees to later deliver an original counterpart to any other party that requests
it.

4.7 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter.

 

- 6 -



--------------------------------------------------------------------------------

4.8 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to either party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

4.9 Specific Performance. The parties hereto agree that Restoration Robotics
would be irreparably damaged if for any reason the Shareholder fails to perform
any of its obligations under this Agreement and that Restoration Robotics may
not have an adequate remedy at law for money damages in such event. Accordingly,
Restoration Robotics shall be entitled to specific performance and injunctive
and other equitable relief to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any Delaware
Court and any competent Israeli court, in addition to any other remedy to which
they are entitled at law or in equity, in each case without posting bond or
other security, and without the necessity of proving actual damages.

4.10 Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

4.11 No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

4.12 Further Assurances. Each of the parties hereto will execute and deliver, or
cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

4.13 Interpretation. Unless the context otherwise requires, as used in this
Agreement: (a) “or” is not exclusive; (b) “including” and its variants mean
“including, without limitation” and its variants; (c) words defined in the
singular have the parallel meaning in the plural and vice versa; (d) words of
one gender shall be construed to apply to each gender; and (e) the terms
“Article,” “Section” and “Schedule” refer to the specified Article, Section or
Schedule of or to this Agreement.

4.14 Capacity as Shareholder. The Shareholder executes this Agreement solely in
the Shareholder’s capacity as a Company Shareholder, and not in the
Shareholder’s capacity as a director, officer or employee of the Company or in
the Shareholder’s (or any of Shareholder’s representatives’) capacity as a
trustee or fiduciary of any employee benefit plan or trust. Notwithstanding
anything herein to the contrary, nothing herein shall in any way limit or
restrict a

 

- 7 -



--------------------------------------------------------------------------------

director or officer of the Company in the exercise of his or her fiduciary
duties as a director or officer of the Company or in his or her capacity as a
trustee or fiduciary of any employee benefit plan or trust, or prevent any
director or officer of the Company or any trustee or fiduciary of any employee
benefit plan or trust from taking or failing to take any action in his or her
capacity as such director, officer, trustee or fiduciary and no such action or
omission will be deemed a breach of this Agreement.

4.15 Conversion or Exercise. Nothing contained in this Agreement shall require
the Shareholder (or shall entitle any proxy of the Shareholder) to (a) convert,
exercise or exchange any Company Options, Company Warrants or convertible
securities in order to obtain any underlying Subject Shares or (b) vote, or
execute any consent with respect to, any Subject Shares underlying such Company
Options, Company Warrants or convertible securities that have not yet been
issued as of the applicable record date for the vote or consent in accordance
with the provisions of Section 1.1.

4.16 Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

4.17 No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s organizational documents, the possible acquisition of the Company by
Restoration Robotics pursuant to the Merger Agreement, (b) the Merger Agreement
is executed and delivered by all parties thereto and (c) this Agreement is
executed and delivered by all parties hereto.

4.18 Independent Nature of Stockholders’ Obligations and Rights. The obligations
of each Shareholder hereunder is several and not joint with the obligations of
any other Shareholder hereunder, and no Shareholder shall be responsible in any
way for the performance of the obligations of any other Shareholder hereunder.
The decision of each Shareholder to purchase the Subject Shares and enter into
this Agreement has been made independently of any other Shareholder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Shareholder pursuant hereto or thereto, shall be
deemed to constitute the Shareholders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the
Shareholders are in any way acting in concert with respect to such obligations
or the transactions contemplated by this Agreement. Each Shareholder
acknowledges that no other Shareholder has acted as agent for such Shareholder
in connection with making its investment hereunder and that no Shareholder will
be acting as agent of such Shareholder in connection with monitoring its
investment in the Subject Shares or enforcing its rights under this Agreement or
the Merger Agreement. Each Shareholder shall be entitled to protect and enforce
its rights, including without limitation the rights arising out of this
Agreement and it shall not be necessary for any other Shareholder to be joined
as an additional party in any proceeding for such purpose.

(SIGNATURE PAGES FOLLOW)

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

RESTORATION ROBOTICS, INC. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO VENUS VOTING AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

SHAREHOLDER

 

Address:

[SIGNATURE PAGE TO VENUS VOTING AGREEMENT]